DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Cory Ingle on 04/22/2021.
The application has been amended as follows: In the claims filed on 04/19/2021, please add claims 203, 204 and 205 as follows:
203. (New) The process of claim 164, where each of the hydrodemetalization reaction zone, the transition reaction zone, the hydrodenitrogenation reaction zone, and the hydrocracking reaction zone comprise a fixed bed.  
204. (New) The process of claim 178, where each of the hydrodemetalization reaction zone, the transition reaction zone, the hydrodenitrogenation reaction zone, and the hydrocracking reaction zone comprise a fixed bed.  
205. (New) The reactor of claim 182, where each of the hydrodemetalization catalyst, the transition catalyst, the hydrodenitrogenation catalyst, and the hydrocracking catalyst are in a fixed bed.

Response to Amendment
	This action is responsive to correspondence filed on 04/19/2021.
Claims 164-167, 169-180, 182-184 and 186-205 are pending.
Claims 1-163, 168, 181 and 185 are canceled.

	Claims 186-202 were previously allowed.

Allowable Subject Matter

Claims 164-167, 169-180, 182-184 and 186-205 are allowed.
The following is an examiner’s statement of reasons for allowance:
The following is an examiner’s statement of reasons for allowance: Independent claims 164, 178, 182, 186, 199 and 201 recite limitations to a hydrodenitrogenation reaction zone comprising a hydrodenitrogenation catalyst comprising one or more metals on an alumina support, the alumina support having an average pore size of from 25 nm to 50 nm.
The closest prior art Verstraete (US 2010/0155293) and Wu (US 2013/0118954) disclose a substantial portion of the claimed invention (see rejection of claim 164 above).
The closest prior art Verstraete and Wu do not however disclose wherein the hydrodenitrogenation catalyst comprises one or more metals on an alumina support, the alumina support having an average pore size of from 25 nm to 50 nm.
Examiner notes Rocha (US 6,383,975) discloses a catalyst with high catalytic activity and selectivity for hydrodenitrogenation, as well as a good hydrodesulfurization and hydrodemetalization activity on petroleum oil fractions, preferably middle and heavy fractions (see col 3 lines 5-20).

However in review of Rocha, it is the Examiner positon that Rocha teaches one of ordinary skill to modify the hydrodenitrogenation with a pore volume within 5nm to 20 nm and not the claimed range of 25 nm to 50 nm.
Consequently it is the Examiner position that the claimed invention is patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C VALENCIA whose telephone number is (571)270-7709.  The examiner can normally be reached on Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571 272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUAN C VALENCIA/Examiner, Art Unit 1771        

/Randy Boyer/
Primary Examiner, Art Unit 1771